DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species aa in the reply filed on April 15, 2021 is acknowledged.
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.  It is noted, claims 13 is also withdrawn as being directed to a non-elected species having an “embedded” imaging system in the solid optical window.   Elected Species aa, Fig 4, does not illustrate the imaging system as being embedded within the solid optical window, but rather adjacent thereto.   Claims 2-12 and 14 will be examined herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seal” (See claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “two or more extending members configured to together grip tissue during the surgical or interventional procedure, at least a first extending member comprising a solid optical window formed of a transparent, compliant material” and “wherein a distal face of the solid optical window is configured to approach the tissue extending members configured to together grip tissue” and the “at least a first extending member comprising a solid optical window”, since the use of the same terminology (i.e. extending member) to describe multiple components leads to confusion.   
Claims 3-12 and 14 are rejected as being necessarily dependent upon claim 2.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 4-12 and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0209074 to Titus.  
In regard to claim 2, Titus discloses a device for performing a surgical or interventional procedure, the device comprising: two or more extending members 61 configured to together grip tissue during the surgical or interventional procedure, at least a first extending member 410 comprising a solid optical window formed of a transparent, compliant material, wherein the solid optical window comprises a proximal side and a distal side, wherein a distal face of the solid optical window is configured to approach the tissue during the surgical or interventional procedure; and an imaging system 30 positioned to obtain an image of the tissue during the surgical or interventional procedure through at least a portion of the distal face of the solid optical window (see Figs. 12a-d and paragraphs 0112-0114).
In regard to claim 4, Titus discloses a device, wherein a compliance of the transparent, compliant material is such that the material conforms with irregular surfaces of the tissue (See Figs. 5-6, 12a-d and paragraph 0057).  
In regard to claim 5, Titus discloses a device, wherein a compliance of the transparent, wherein a tool channel 419 is defined through the solid optical window from the proximal side to the distal side of the solid optical window, wherein the tool channel 
In regard to claim 6, Titus discloses a device, wherein the tool channel has a visibility that allows the tool to be imaged by the imaging system as the tool is deployed through the tool channel (see Figs. 12a-d and paragraphs 0112-0114).
In regard to claim 7, Titus discloses a device, comprising a tube 60 disposed in the tool channel (See paragraph 0075).  
In regard to claim 8, Titus discloses a device, comprising a seal 371 positioned at a distal opening of the tool channel (See Fig. 7).  
In regard to claim 9, Titus discloses a device, wherein the tool channel is configured to be filled with saline prior to insertion of the tool into the tool channel (See Figs. 3-6 and 12a-d).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 10, Titus discloses a device, wherein the solid optical window is formed from silicone or silicone rubber (see paragraph 0095).  
In regard to claim 11, Titus discloses a device, wherein the solid optical window is formed from a polymer (see paragraph 0095).  
In regard to claim 12, Titus discloses a device, wherein the imaging system comprises one or more cameras or optical fibers (see paragraph 0102).
In regard to claim 14, Titus discloses a device, wherein the imaging system is disposed adjacent to the solid optical window (see paragraph 0102).
2-7, 9, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0066869 to Hoffman.    
In regard to claim 2, Hoffman discloses a device for performing a surgical or interventional procedure, the device comprising: two or more extending members (i.e. forceps not shown) configured to together grip tissue during the surgical or interventional procedure (see paragraph 0023) at least a first extending member 200 comprising a solid optical window formed of a transparent, compliant material, wherein the solid optical window comprises a proximal side and a distal side, wherein a distal face of the solid optical window is configured to approach the tissue during the surgical or interventional procedure; and an imaging system positioned to obtain an image of the tissue during the surgical or interventional procedure through at least a portion of the distal face of the solid optical window (see Figs. 1-3 and paragraphs 0020-0027).
In regard to claim 3, Hoffman discloses a device, wherein the distal face of the solid optical window is marked with one or more markings indicating lengths of tissue within a field of view of the imaging system (See paragraphs 0036).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 4, Hoffman discloses a device, wherein a compliance of the transparent, compliant material is such that the material conforms with irregular surfaces of the tissue (See paragraph 0022).  
In regard to claim 5, Hoffman discloses a device, wherein a compliance of the transparent, wherein a tool channel 201 is defined through the solid optical window from the proximal side to the distal side of the solid optical window, wherein the tool channel is configured to receive a tool for performing the surgical or interventional procedure (see Fig. 2 and paragraph 0023).
In regard to claim 6, Hoffman discloses a device, wherein the tool channel has a visibility that allows the tool to be imaged by the imaging system as the tool is deployed through the tool channel (see paragraphs 0025-0026).
In regard to claim 7, Hoffman discloses a device, comprising a tube disposed in the tool channel (See Fig. 4).  
In regard to claim 9, Hoffman discloses a device, wherein the tool channel is configured to be filled with saline prior to insertion of the tool into the tool channel (See Figs. 1-2 and paragraph 0023).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 11, Hoffman discloses a device, wherein the solid optical window is formed from a polymer (see paragraph 0022).  
In regard to claim 12, Titus discloses a device, wherein the imaging system comprises one or more cameras or optical fibers (see paragraph 0021).
In regard to claim 14, Titus discloses a device, wherein the imaging system is disposed adjacent to the solid optical window (see Figs. 1-3 and paragraphs 0020-0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4/21/2021